10
11
12
13
14
15
16
17
18
19
20
21
22

24
25
26
oF
28

ADAM A. REEVES (NYBN 2363877)
Attorney for the United States,
Acting Under Authority Conferred by 28 U.S.C. § 515

HALLIE HOFFMAN (CABN 210020)

Chief, Criminal Division

 

KRISTINA GREEN (NYBN 5226204)
Assistant United States Attorney

450 Golden Gate Avenue, Box 36055

San Francisco, California 94102-3495

Telephone: (415) 436-6912

FAX: (415) 436-7027

Kristina.Green@usdoj.gov

Attorneys for United States of America
UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

SAN FRANCISCO DIVISION

UNITED STATES OF AMERICA, ) CASE NO. 3-20-70149 JCS
Plaintiff, 5 [PROPOSED] DETENTION ORDER
2
LARRY ELTON HENLEY,
Defendant. |

 

 

 

On February 7, 2020, defendant Larry Elton Henley was charged by complaint with bank
robbery, in violation Title 18 United States Code Section 2113(a), and armed bank robbery, in violation
of Title 18 United States Code Sections 2113(a) and (d).

This matter came before the Court on February 21, 2020, for a detention hearing. The defendant
was present and represented by Mr. Geoffrey Hansen. Assistant United States Attorney Kristina Green
appeared for the government. The government moved for detention, and the defendant opposed. At the
hearing, counsel submitted proffers and arguments regarding detention.

Upon consideration of the facts, proffers and arguments presented, and for the reasons stated on
the record, the Court finds by a preponderance of the evidence that no condition or combination of
conditions will reasonably assure the appearance of the defendant as required and by clear and

[PROPOSED] DETENTION ORDER ] v. 11/01/2018
3-20-70149 ICS

 
10
1]
12
13
14
15
16
17
18
19
20
21
22

24
25
26
27
28

 

 

convincing evidence that no condition or combination of conditions will reasonably assure the safety of
any other person or the community. Accordingly, the defendant must be detained pending trial in this
matter.

The present order supplements the Court’s findings and order at the detention hearing and serves
as written findings of fact and a statement of reasons as required by Title 18, United States Code,
Section 3142(i)(1). As noted on the record, the Court finds by a preponderance of the evidence that no
condition or combination of conditions will reasonably assure the appearance of the defendant as
required, including because the defendant has a history of violating conditions of release and parole. As
noted on the record, the Court finds by clear and convincing evidence that no condition or combination
of conditions will reasonably assure the safety of any other person or the community based in part on the
defendant’s criminal history, which includes an in-prison arrest in 2011 for assault by a prisoner. This
finding is made without prejudice to the defendant’s right to seek review of defendant’s detention, or file
a motion for reconsideration if circumstances warrant it.

Pursuant to 18 U.S.C. § 3142), IT IS ORDERED THAT:

1. The defendant be, and hereby is, committed to the custody of the Attorney General for
confinement in a corrections facility separate, to the extent practicable, from persons awaiting or serving
sentences or being held in custody pending appeal;

2. The defendant be afforded reasonable opportunity for private consultation with counsel;
and

3. On order of a court of the United States or on request of an attorney for the government,
the person in charge of the corrections facility in which the defendant is confined shall deliver the
defendant to an authorized United States Marshal for the purpose of any appearance in connection with a

court proceeding.

a5, |
IT IS SO ORDERED. >a f See
7 “ “ Pie

a / ;
patep; ~ /~!l oe Ss
| THE HONORABLE JOSEPH C. SPERO
United States Chief Magistrate Judge

 

[PROPOSED] DETENTION ORDER 2 v. 11/01/2018
3-20-70149 JCS

 
